Citation Nr: 9903319	
Decision Date: 02/04/99    Archive Date: 02/10/99

DOCKET NO.  94-39 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the left forearm, involving Muscle 
Groups VII and VIII, currently rated 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel
INTRODUCTION

The appellant had active military service from March 1969 to 
July 1970.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) New Orleans, Louisiana, Regional Office (RO).  

This case was initially remanded by the Board in July 1996 to 
have the appellant undergo VA orthopedic, neurological, and 
surgical examinations in order to clarify the nature and 
severity of his residuals of a shell fragment wound to the 
left forearm.  Although he failed to appear for examinations 
scheduled in October 1996, the Board determined that his 
failure to appear was for good cause (his wife's illness) and 
remanded the claim again in August 1997 for the same 
examinations in order to obtain medical evidence important 
for adjudication of his claim.  He was informed in September 
1997 that the claim could be denied if he failed to appear 
for the VA examinations being scheduled.  He failed to report 
for the scheduled examinations in October 1997.  


FINDING OF FACT

The appellant failed to report for VA examinations scheduled 
in October 1997 that the Board had determined were necessary 
for proper adjudication of his claim for an increased 
evaluation for his residuals of a shell fragment wound to the 
left forearm, involving Muscle Groups VII and VIII.  


CONCLUSION OF LAW

The criteria for an increased evaluation for residuals of a 
shell fragment wound to the left forearm, involving Muscle 
Groups VII and VIII, are not met.  38 C.F.R. § 3.655 (1998).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

The Board is satisfied that all relevant facts pertaining to 
the appellant's claim have been properly developed.  There is 
no indication of any additional pertinent records which have 
not been obtained.  No further assistance to the appellant is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.

The appellant filed a claim for an increased evaluation for 
his service-connected residuals of a shell fragment wound to 
the left forearm, involving Muscle Groups VII and VIII, in 
February 1993.  Following a July 1996 remand by the Board, he 
was scheduled for VA examinations in October 1996 with regard 
to his claim; but he failed to report for them.  However, the 
Board felt his excuse for not appearing for the October 1996 
examinations, which involved his desire to remain with his 
wife who had cancer, was justified.  Therefore, the Board 
requested in an August 1997 remand that the examinations be 
rescheduled.  The appellant failed to appear for the 
rescheduled examinations in October 1997.  

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with paragraph (b) or (c) of this 
section as appropriate.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  For 
purposes of this section, the terms examination and 
reexamination include periods of hospital observation when 
required by VA.  38 C.F.R. § 3.655(a).  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b).  

As the appellant failed to report for the VA orthopedic and 
neurological examinations scheduled in October 1997, after 
being rescheduled following the failure to report for the 
same examinations in October 1996, the Board, under the 
provisions of 38 C.F.R. § 3.655(b), must deny his claim for 
an increased evaluation for his residuals of a shell fragment 
wound to the left forearm, involving Muscle Groups VII and 
VIII.  


ORDER

An increased evaluation for residuals of a shell fragment 
wound to the left forearm, involving Muscle Groups VII and 
VIII, is denied.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

